Citation Nr: 1438839	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder not otherwise specified (NOS). 

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder NOS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that, in pertinent part, denied service connection for PTSD and depression.  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As post-service treatment records indicate that the Veteran has been diagnosed with depression and anxiety disorder NOS, the Board has recharacterized the issues as indicated above.  

Furthermore, the Board notes a December 2001 rating decision denied the Veteran's claim of service connection for a "nervous condition."  In the May 2010 rating decision currently on appeal, the RO did not consider whether new and material evidence had been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disability; rather, the RO classified the issue as basic entitlement to service connection and denied the claim.  However, in Velez v. Shinseki, 23 Vet. App. 199 (2009), the Court held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  In Velez, the Court held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  The Court found the claims involved overlapping symptoms and that the factual basis for the claim was the same, distinguishing the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) in which the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims.  Id.  

Here, the Board finds that under Velez the threshold question of whether new and material evidence has been submitted must be addressed as the present claim turns upon essentially the same, limited history as was considered in the December 2001 final rating decision.  Notably, in light of the Board's decision to reopen and remand the claim, there is no prejudice to the Veteran from such approach.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety disorder NOS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2001 rating decision denied the Veteran's claim of entitlement to service connection for a nervous condition.  New and material evidence was not received within one year of the December 2001 determination.    

2.  Since the December 2001 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.


CONCLUSIONS OF LAW

1. The December 2001 rating decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder NOS.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 2001 rating decision denied the Veteran service connection for a nervous condition based essentially on a finding that there was no evidence of in-service treatment for a nervous condition.  He did not appeal the December 2001 rating decision.

Moreover, new and material evidence was not submitted within one year of the December 2001 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Additional VA and private treatment records were associated with the file within one year of the December 2001 rating decision; however, they were not relevant to the psychiatric disorder claim as they pertained to treatment involving injuries and surgeries to the left hand and other physical disabilities, i.e., hepatitis, rheumatology and gastrointestinal issues.  Therefore, the December 2001 rating decision is final. 

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A July 2013 private mental status examination report shows a psychologist diagnosed the Veteran with PTSD and depressive disorder, NOS, based, in part, on alleged in-service stressors.  Furthermore, VA treatment records show he has been diagnosed with anxiety disorder NOS based, in part, on alleged in-service stressors.  As these diagnoses were submitted after the RO's December 2001 rating decision and relate to the lacking service connection element of a relation with service, they are new and material.  Accordingly, the claim has been reopened.  

As the claim is reopened, there is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

New and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder NOS.


REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder NOS, as a result of physical injuries, including a facial burn and two separate head injuries, he sustained on separate occasions in service.  In various statements and at the March 2014 Board hearing, he has alleged that while serving aboard the U.S.S. Kitty Hawk, an accidental release of pressurized steam scalded his face; a water cooler struck his head as he fell after passing out; and a loose chain struck his head.   

The Board finds that additional development is necessary before a decision may be rendered regarding this claim.  

The Board notes that the RO determined that most of the Veteran's service treatment records (STRs) are unavailable.  In a January 2010 letter, the Veteran was advised that he could submit corroborating evidence as a substitute to the missing STRs.  Additionally, a review of the contents of the envelope labeled "personnel records" in the Veteran's claims file shows it does not contain his service personnel records.  A response received in April 2009 indicates the Navy sent the RO his personnel records, and the RO indicated such records were considered in the May 2010 rating decision; these records should be associated with the Veteran's claims file.  

In March 2010 and April 2012 memorandums, the RO made formal findings that there was a lack of information required to corroborate the Veteran's alleged in-service stressors associated with his PTSD claim.  Notably, in the April 2012 memorandum, the RO found a March 2009 statement from a person named M.N. Taber, who claimed to serve aboard the U.S.S. Kitty Hawk with the Veteran and witnessed him pass out and strike his face on a water cooler while aboard that ship, was not credible because a records search showed that an M.N. Taber did not enter service until 1973, after the Veteran was discharged.  However, the Veteran subsequently submitted photocopies of what appear to be official photographs from the U.S.S. Kitty Hawk's cruise book covering the years of 1967 through 1969.  A caption of one such photograph names the sailors pictured and includes the Veteran's correct initials and last name along with "Taber, M.N."  As such, even though the RO found that M.N. Taber did not serve with the Veteran, given the caption, the Board concedes that they served together, and finds M.N. Taber is competent to report what he observed while serving with the Veteran aboard the U.S.S. Kitty Hawk.  Furthermore, the Board finds no reason to question his credibility and finds that his statement that the Veteran struck his head on a cooler after passing out, causing a head injury that required stitches, is credible and sufficient for PTSD stressor corroboration.  Notably, in his statement received in March 2009, M.N. Taber did not specifically say he witnessed the Veteran sustain the other alleged injuries, and no other evidence of record corroborates such alleged stressors.  

As noted above, after a July 2013 examination, a private psychologist diagnosed the Veteran with PTSD and depressive disorder, NOS, but based such diagnoses, in part, on uncorroborated in-service stressors.  Furthermore, an October 2010 VA mental health consult note indicates he was diagnosed with anxiety disorder NOS based, in part, on his alleged in-service injuries, but the VA physician did not specifically relate such disability to service.  The Veteran has not been afforded a VA examination with regard to his claim for service connection for an acquired psychiatric disability.  Based on the foregoing, the Board finds such an examination is necessary.  Any updated VA treatment records should be obtained prior to then.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's service personnel records with the claims file.  

2. Obtain all of the Veteran's VA treatment records from February 2012 to the present that have not been associated with the record, including records from the Jackson, Mississippi VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Then, arrange for a psychological examination of the Veteran to ascertain the nature and likely etiology of his variously diagnosed psychiatric disability. 

The examiner must review the Veteran's claims file, elicit pertinent history, and conduct an examination that includes any diagnostic studies deemed necessary.  For purposes of the examination, the examiner should take as fact that the Veteran struck his head on a water cooler in service after passing out, causing a head injury that required stitches.  Based on the record and examination of the Veteran, the examiner should provide responses to the following: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's diagnosed depression is related to his service (to specifically include him striking his head on the water cooler and/or his reports of an accidental release of pressurized steam scalding his face, and a loose chain striking his head)?  

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's diagnosed anxiety disorder NOS is related to his service (to specifically include him striking his head on the water cooler and/or his reports of an accidental release of pressurized steam scalding his face, and a loose chain striking his head)?  

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran meets the criteria for a PTSD diagnosis based solely on the only corroborated in-service stressor of him striking his head on a water cooler while falling, causing a head injury that required stitches?  

The examiner must explain the rationale for all opinions in detail, citing to the examination, evidence of record, and supporting clinical data as appropriate.  

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder NOS.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


